DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.
	 Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 7-19, and 21-26 are currently pending.
	Claims 1-5, 7, 11, and 21-26 are examined herein.
	Claims 6 and 20 have been cancelled.
Claims 8-10 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2021.  See previous Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 11, and 21-26 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method for detecting copy number variations in a sample.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “determining base level coverage…and modifying the base level coverage of the position..” and “determining a gene coefficient…; “filtering one or more positions…comprising determining a median coverage…removing base positions…by determining…removing”; “detecting copy number variations in the sample by comparing the gene coefficient with a threshold value…”
Claims 2-5, 11, 21: recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  For example, steps reciting “calling a copy number variation for a gene by comparing the determined gene coefficient” (claim 2); “applying a first model” (claim 3); “determining base level coverage…performing fits” (claim 4); “performing a polynomial fit…determining a theoretical base level coverage…performing  a linear fit…” (claim 5); “normalizing the base level coverage” (claim 11); “threshold amount is dependent on a coverage level deviation of the gene calculated from the determined coverage levels” (claim 21).  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to obtain sequence read data and make determinations and modification of coverages.  There are no specifics as to the methodology involved in said operations, thus, under the BRI, one could simply, for example, perform the steps mentally.  Alternatively, steps that specifically recite operations such as “coefficients” and “calculating” and “linear models” are, under the BRI, performed using mathematical operations.  The instant Specification, at [0052] as example, teaches that a fit between base coverages is calculated according to formula (2).  Further limitations amended herein include a step of “detecting copy number variation” however said step is not further defined beyond something that reads on merely looking at data and making a determination by comparing calculated coefficients and threshold values.  As such, said steps are directed to judicial exceptions.
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following that are considered the additional elements herein:
Claim 1: “obtaining sequence reads for a plurality of nucleic acid fragments”; and “determining presence of cancer… based on copy number variation”
Claims 7 and 22-26 recite steps that further limit the recited additional elements in the independent claim 1.  With respect to the additional elements in the instant claims, the steps are directed to data gathering, which provide the data to use in the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Pique-Regi et al. (IEEE Signal Processing Magazine (2012), January:98-107-IDS reference; previously cited) discloses that probes are used for copy number detection (for example, see page 100, Figure 3, col. 1), which is a data gathering element that is routine, well-understood and conventional in the art.  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
1.  Applicant states that “claim 1 is patent eligible under Step 2A Prong Two because the claim as a whole integrate the alleged judicial exception into the practical application of cancer detection using copy number variations and training samples obtained form healthy individuals as a baseline for comparison”  Applicant includes that this is a practical application because copy number variations (CNVs) ‘play an important role in the etiology of many diseases such as cancers…[003]”.  Applicant states that conventional algorithms were limited in their ability to identify and correct sources of coverage.  Applicant states that they have “recognized these challenges and improved copy number detection…by…determining a gene coefficient…detecting copy number variations…comparing gene coefficients with threshold values…”  Lastly Applicant states that amended claim 1 integrates the detection copy number variations using samples form healthy individuals.
	It is respectfully submitted that this is not persuasive.  Frist, the steps to which Applicant states are practical applications are, themselves, the judicial exceptions of “determining and detecting”.  Applicant is reminded that the practical applications in a claim rest in the step(s) that are “in addition” to the recited judicial exceptions in the claims and not in the judicial exceptions themselves.  Applicant may wish to review the court cases that emphasize this aspect of 35 USC 101.  See, for example, the MPEP at 2106.05(a).  
Second the step recited as “determining presence of cancer…based on the copy number variations” are not defined beyond merely looking at data and making a determination.  Thus the step is nothing more than an “apply it” type of extra-solution activity step and does not reflect any practical application of any judicial exception.  There are no steps provided that integrate the copy number variations into a practical application that informs a specific treatment, for example or that provides for a change to the operation of a machine.  Rather, making a determination based on mathematical/mental data is an operation in which doctors routinely engage.

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631